EXAMINER’S AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 10, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,761,953 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claim 1 is amended by the Examiner’s amendment contained herein.
Claims 1-23 are currently pending and are allowed.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the specification, modify paragraph [0089] as follows:
[0089]  In addition, the SSD 6300 to which the memory system 110 described in FIG. 1 may be applied in multiple instances to implement a data processing system, e.g., a redundant array of independent disks (RAID) system.  In this case, a plurality of SSDs 6300 and a RAID controller that controls the plurality of SSDs 6300.  When a program operation is performed by receiving a write command from the host 6310, the RAID controller may select at least one memory system, i.e., an SSD 6300 among the plurality of SSDs 6300, corresponding to a plurality of RAID levels, i.e., RAID level information of the write command received from the host 6310, and then output data corresponding to the write command to the selected SSD 6300. Also, when a read operation is performed by receiving a read command from the host 6310, the RAID controller may select at least one memory system, i.e., an SSD 6300 among the plurality of SSDs 6300, corresponding to a plurality of RAID levels, i.e., RAID level information of the read command received from the host 6310, and then provided data from the selected SSD 6300 to the host 6310.

In the claims, modify claim 1 as follows:
1. A memory system, comprising:
a memory device including a plurality of storage regions; and 
a controller configured to control a program operation to the memory device, and to manage a command queue, wherein controlling the program operation comprises, if programming of data on a first storage region among the plurality of storage regions fails, controlling a recovery operation of a programming failure by programming the data on a second storage region among the plurality of storage regions, and 
wherein managing the command queue comprises: holding the command queue, wherein the holding the command queue comprises stopping transmission of a control signal associated with a command to be executed from the command queue; 
checking whether the command queue includes a read command corresponding to the first storage region during the holding, 
de-queuing the read command based on the checking, 
correcting a corresponding storage region of the read command from the first storage region to the second storage region, and 
re-queuing a de-queued read command to the command queue; and 
releasing the holding of the command queue.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claim 1, search of the prior art found no prior art which explicitly teaches or would reasonably suggest to one of ordinary skill in the art the limitations Independent claims 4, 7, 12, 15, and 19 contain similar allowable limitations as identified in claim 1.
Accordingly, claims 1-23 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113